NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ELIYAHOU HARARI, ROBERT D. NORMAN,
AND SANJAY MEHROTRA,
AppelZants, _
V.
ANDREI MIHNEA, JEFFREY KESSENICH,
AND CHUN CHEN,
AppeHees.
2010-1076
(Interference N0. 105,645)
Appea1 from the United States Patent and Traden1ark
Office, Board of Patent Appea1s and InterferenceS.
ON MOTION
ORDER
Up0n consideration of E1iyah0u Harari, et al.’s unop-
posed motion for a 28-day extension of time, until Novem-
ber 22, 2010, to file their brief,
IT ls 0RDERED THAT:

HARARI V. MIHNEA
The motion is granted
00T 2 0 2010
cc: Tim0thy R. V0lpert, Esq.
Th0mas J. D’Amic0, Esq.
S
Date
2
FoR THE C0URT
/s/ Jan H0rba1y
J an H0rba1y
Clerk
“m°2zzfH';nzzer“
0CT 20 2010
.lANHORBALY
0LERK